Case 18-80684-JJG-7A         Doc 19     Filed 03/01/19      EOD 03/01/19 13:43:46           Pg 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF INDIANA
                               TERRE HAUTE DIVISION

  IN RE: VIRGIL C. MCGAVIC, II,                   )               CASE NO. 18-80684-JJG-7
  And ANGEL D. MCGAVIC,                           )
                    Debtors                       )

            CERTIFICATE OF SERVICE AND NOTICE OF §523 BAR DATE
                           ON ADDED CREDITORS

          As required by S.D.Ind. B-1009-1(b), the undersigned hereby certifies that the
  following documents have been served upon the creditor added to this case, UMR, and
  listed below by first class mail, electronic submission or postage prepaid:

  (1)      Copy of amended schedule; and
  (2)      Notice of meeting of creditors.

          In addition, by sending a copy of this certificate, the undersigned has provided
  notice that - as to creditors added after the first date set for the meeting of creditors - the
  deadline for filing a complaint to determine dischargeability is May 1, 2014 [60 days
  after the date the amendment was filed].

                                                          Respectfully submitted,



                                                          /s/ Jonathan T. Feavel, Attorney
                                                          Counsel for Debtor(s)

  Added:

  UMR, 11000 Optum Circle, Eden Prairie, MN 55344
